FIERI facias. "Levied as per inventory and appraisement, and settled by defendant." Motion to disallow the sheriff's dollarage.
The sheriff had the execution in hand more than thirty days. He levied the same upon the defendant's goods and chattels at his place of residence; but the defendant and his family were all out of the State, and did not return until after the expiration of the thirty days, when, he paid the money.
Per Curiam:
The act of assembly prohibits the sale of goods taken in execution until the expiration of thirty days after the levy thereon, andnotice thereof to the defendant; to the end that any person concerned may relieve the same by paying the money. This is one object as expressed in the act; and there is another, the saving *Page 37 
of costs. "If an execution be levied on goods or chattels and settled without a sale after the expiration of thirty days from the levyand notice as aforesaid, the sheriff shall be entitled to dollarage; but if settled before the expiration of said thirty days, dollarage shall not be allowed." (Digest 241.) The object of the act can only be answered by reference to the notice, and not the levy; but if actual notice be required, then a defendant by going out of the State, could prevent a sale; for the same time is required, after notice, to legalize a sale, as to entitle the sheriff to his dollarage. It is clear then, that constructive notice would be sufficient, and this ought to be the best notice the nature of the case will allow. The levy alone cannot be construed a sufficient notice, for the act expressly requires notice in addition to the levy. Notice left at the place of abode with any one in charge of the house; or affixed to the door, if no one was in charge, would have been in this case sufficient.
                                                 Dollarage disallowed.